Consolidated actions by a lieutenant of the New York city fire department to recover for personal injuries sustained when he feE through a hole in the floor of a buEding which he entered in the line of duty for the purpose of extinguishing a fire. The buEding was owned by defendant Rubel Corporation, but was not being used. Defendant Reichman & Hoffman Bros., Inc., had purchased the metal and machinery in the buEding and was engaged in cutting it up and removing it, when one of its employees caused a fire and the workmen were forced to leave the premises. The workmen had removed the waEs from around a dumbwaiter-like shaftway and were using the hole, which was thereby left in the floor, for the purpose of dropping certain materials to the lower floor. The plaintiff, who had entered the buEding for the purpose of extinguishing the fire, walked through the room, which was fiEed with dark smoke, stepped into the hole and feE onto a pile of debris on a lower floor. At the close of the entire case, the trial court dismissed the complaint against defendant owner and directed a verdict in favor of defendant contractor. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, CarsweE, Johnston and Adel, JJ.